Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 1-15 are currently under examination.
	Applicant claims a composition for agricultural use that contains a biotic compound derived from microalgae, such as the diatom arthrospira platensis or Euglena gracilis, which comprises all the original polysaccharides of the microalgae.  The microalgae are cultured in a greenhouse or photobioreactor under controlled temperature and light conditions.  The microalgae comprise 10-40 wt% polysaccharide and at least 0.5 wt% beta 1,3-glucan.  The composition may be used to induce resistance to plasmopara viticola.  A method of making the composition is also claimed.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and claims 2-15 which depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a biotic compound derived from microalgae that comprises all the original polysaccharides of said microalgae.”  Claim 1 is unclear because it references a single compound but later asserts that this single compound comprises all 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “Composition according to claim 1, comprising polysaccharides”.  Claim 1 from which Claim 5 depends, however, already recites that the composition comprises “all the original polysaccharides of said microalgae” and thus the limitations set forth in claim 5 do not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon/product of nature) without significantly more.  Claims 1-10 are directed to a composition that comprises a biotic compound derived from microalgae that comprises all the original polysaccharides of microalgae.  The way the claims are drafted points to the polysaccharides within the microalgae not being structurally changed (IE they are original polysaccharides of the microalgae).  Thus, the composition is not markedly different from polysaccharides naturally occurring in their natural state. The claims recite other limitations including the specific microalgae, the amounts of polysaccharides as well as beta 1,3-glucans present in the microalgae as well as growing conditions of the microalgae, none of which limitations amount to significantly more than the judicial exception because there is no indication that, either by the amounts of the polysaccharides and beta 1,3-glucan or the names of the microalgae that the microalgae or compositions derived therefrom are somehow structurally different or have a different property than these same items as they are found in nature.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine et al. (US 2014/0287919 A1, of record).
The scope and content of the claims were discussed above.  Levine et al. teach a composition that comprises biomass derived from culturing Euglena gracilis in a controlled environment of a bioreactor at a controlled temperature and controlled light that favors Euglena growth and subjecting the microalgal cells centrifugation and may optionally be subjected to further mechanical processing such as blending, sonication, bead milling or other mechanical disruption prior to being dried (para [0036]-[0042]).  It is noted that the centrifugation step appears to at least partially crush the microalgal mass as Levine states that the product of this step includes algae cell fragments as well as beta glucan granules which are initially found within the intact microalgae cells (para [0039]).  Following the teachings of Levine to dry the biomass after centrifugation would have resulted in the complex of polysaccharides contained in the algal mass being maintained entirely in the composition.  Regarding the concentration of polysaccharides and beta 1,3-glucan, as Levine utilizes the same species of euglena as claimed, the presence of the required polysaccharide and beta1,3-glucan concentrations would necessarily have been present.  Levine further teach that the composition is applied to plants to induce resistance therein to infection and disease (para [0011]).  As Levine Euglena growth would have been expected to give the same microalgae and thus the same end-use composition as that obtained by culturing in the bioreactor.  Thus, claims 1-3, 5-13 and 15 are anticipated by the disclosure of Levine et al.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2014/0287919 A1, of record) as applied to claims 1-3, 5-13 and 15 above, and further in view of Pasco et al. (US 2006/0024328 A1, of record).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Levine et al. disclose the composition and method of claims 1-3, 5-13 and 15 as discussed above.
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Levine et al. disclose the composition and method of claims 1-3, 5-13 and 15 as discussed above, but fails to specifically teach that the microalgae is arthrospira platensis (Spirulina).  The teachings of Pasco et al. help to cure this deficit.
Pasco teaches that the microalgae Spirulina platensis contains polysaccharides that have potent immunostimulant properties (abstract, claims 34-38).  Pasco teaches a method of extracting these polysaccharides by utilizing a solvent (claim 34).    

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Levine et al. and Pasco et al. because both references are directed to polysaccharide immunostimulants obtained from microalgae.  It would have been obvious to one of ordinary skill in the art to utilize the process described by Levine to obtain a product that contains polysaccharides that contain immunostimulant properties.  One of ordinary skill in the art would have had a reasonable expectation in doing so as Levine exemplifies obtaining a composition that contains immunostimulant polysaccharides from microalgae through such a process to thus obtain a composition that contains all of the polysaccharides of the microalgal cell.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2014/0287919 A1, of record) as applied to claims 1-3, 5-13 and 15 above, and further in view of Hills (US 4,851339 A, of record).
Applicant Claims
The scope and content of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Levine et al. disclose the composition and method of claims 1-3, 5-13 and 16 as discussed above.
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Levine et al. disclose the composition and method of claims 1-3, 5-13 and 16 as discussed above, but fails to specifically teach extraction of pigments from the algae.  The teachings of Hills help to cure this deficit.
Hills teaches extracting pigments from algae that can in return be used in nutritional or medicinal compositions (abstract).  Such processes involve lysing the algal cells and utilizing various solvents in order to recover the nontoxic pigments (First Figure).

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Levine et al. and Hills because both references are directed to microalgae and compounds of interest found therein.  One of ordinary skill in the art would have found it obvious to extract the pigments from the microalgae of Levine et al. as taught by Hills in order to provide non-toxic pigments which can be used in nutritional and medicinal compositions.  Doing so would have guaranteed increased monetization of the cultured and harvested algae.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Conclusion
No claims are allowed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699